02-11-471-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00471-CR
 
 







Gilbert
  Rodriquez
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District
  Court No. 3
 
of
  Tarrant County (1223419D)
 
January
  24, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed.
 
SECOND DISTRICT COURT OF APPEALS




 
 
 
PER
CURIAM




 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO.  02-11-00471-CR
 



GILBERT RODRIQUEZ


 


APPELLANT
 




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM CRIMINAL DISTRICT COURT NO. 3 OF Tarrant
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
          Appellant
Gilbert Rodriquez entered an open plea of guilty to one count of burglary of a
habitation.  After an evidentiary hearing in which Appellant was the only
witness and consideration of a presentence investigation report, the trial
court sentenced Appellant to eighteen years’ confinement, two years less than
the statutorily-allowed maximum sentence.  See Tex. Penal Code Ann. §
12.33(a) (West 2011).
          Appellant’s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In the brief, counsel avers that, in his
professional opinion, this appeal is frivolous.  Counsel’s brief and motion
meet the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record
and demonstrating why there are no arguable grounds for appeal.  See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.
State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).  This
court gave Appellant the opportunity to file a brief on his own behalf, but he
did not do so.[2]  The State did not file a
brief.
          Once
an appellant’s court-appointed counsel files a motion to withdraw on the ground
that the appeal is frivolous and fulfills the requirements of Anders, we
are obligated to undertake an independent examination of the record to see if
there is any arguable ground that may be raised on his behalf.  See Stafford,
813 S.W.2d at 511; Mays, 904 S.W.2d at 923.  Only then may we grant
counsel’s motion to withdraw.  See Penson v. Ohio, 488 U.S. 75, 82–83,
109 S. Ct. 346, 351 (1988).
          We
have carefully reviewed the record and counsel’s brief.  We agree with counsel
that this appeal is wholly frivolous and without merit; we find nothing in the
record that arguably might support any appeal.  See Bledsoe v. State,
178 S.W.3d 824, 827 (Tex. Crim. App. 2005); see also Garner v. State,
300 S.W.3d 763, 767 (Tex. Crim. App. 2009).  Accordingly, we grant the motion
to withdraw and affirm the trial court’s judgment.
 
 
PER CURIAM
 
PANEL: 
GARDNER, J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  January 24, 2013




[1]See Tex. R. App. P. 47.4.


[2]In
January 2013, appellant sent this court a letter in which he expressed his
belief that he had no chance to succeed in this appeal and seemed to state his
desire to dismiss the appeal.  The letter, however, did not comply with the
requirements for a motion to dismiss a criminal appeal.  See Tex. R.
App. P. 42.2(a).  Thus, assuming that appellant intended for his letter to
serve as a motion to dismiss, we deny the motion.